Citation Nr: 0301267	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  93-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marvin M. David, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 
to October 1971.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which confirmed and continued a 30 
percent evaluation for PTSD.  The veteran filed a timely 
substantive appeal.  

The veteran provided testimony at a hearing before a 
Member of the Board held at the RO in November 1995, a 
transcript of which has been associated with the claims 
file.  

In March 1999, the RO provided the veteran a Supplemental 
Statement of the Case, in which his disability rating for 
service connected PTSD was increased from 30 percent to 50 
percent, and notification of his continuing appellate 
rights.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on 
a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, 
although the RO granted an increased rating to 50 percent 
for service-connected PTSD during the appellate process, 
the veteran has not indicated that he is satisfied with 
that assigned disability rating.

In January 1998 and April 2001, the Board remanded this 
issue to the RO for additional evidentiary development.  
In December 2002, a Supplemental Statement of the Case was 
issued, which continued the 50 percent evaluation for 
PTSD.  



FINDINGS OF FACT

1.  The veteran's PTSD is manifested by panic attacks more 
than once a week, which do not affect his ability to 
function independently, appropriately, or effectively.  

2.  The veteran has maintained a solid relationship with 
his wife and children, and has performed in a work-like 
setting during the course of this claim.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the 
supplemental statement of case, and associated 
correspondence issued since the veteran filed his claim, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  Additionally, he was 
advised of the specific VCAA requirements in 
correspondence provided to the veteran in May 2001 and the 
supplemental statement of the case issued in December 
2002.  In this same document, the veteran was advised of 
the evidence, which the RO had obtained and considered in 
deciding his claim.  It appears that all obtainable 
evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens 
on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

A review of the veteran's claims file reflects that he was 
service connected in August 1972 for a psychiatric 
disorder, rated as anxiety neurosis, and awarded a 
10 percent disability rating.  In a subsequent rating 
action in September 1977, the veteran's disability rating 
was increased to 30 percent.

The veteran was accorded VA psychiatric examinations in 
August 1980, August 1977, and July 1972.  The diagnosis 
was anxiety neurosis.  

The veteran was accorded a VA psychiatric examination in 
February 1982.  His memory, judgment, and insight were 
slightly impaired.  The diagnosis was generalized anxiety 
disorder.  

The veteran was accorded a VA psychiatric examination in 
January 1984.  He was friendly and cooperative.  He looked 
depressed.  He was oriented, and performed well on formal 
memory tests.  His judgment and insight were moderately 
impaired.  The diagnosis was generalized anxiety disorder 
with phobic features.  

In statements dated in July 1988, RS, M.D., stated that 
the veteran had been seen on a regular basis since March 
1988.  He complained of obsessive thoughts and fears of 
pointed objects, of his own violent outbreaks, and loss of 
self-control.  The diagnosis was PTSD with the presence of 
obsessive-compulsive, phobic, and hysterical factors.  

During his Travel Board hearing in 1995, the veteran 
reported that he suffered from frequent panic attacks and 
liked to keep to himself, and testified that he took 
Xanax.

The veteran was accorded a VA psychiatric examination in 
October 1988.  He was described as neatly dressed and 
cooperative.  He showed some psychomotor agitation.  His 
mood was neutral and his affect full.  He had no formal 
thought disorder.  He denied visual hallucinations, 
suicidal ideation, paranoid ideation, ideas of reference, 
and delusion.  His insight and judgment were within normal 
limitation.  The diagnosis was PTSD.  A GAF score of 61 to 
70 was provided.  

The veteran was accorded a VA psychiatric examination in 
April 1992.  He was described as neatly dressed.  He spoke 
in a relevant and concise manner.  His mood was within 
normal limits and not considered inappropriate.  There was 
no evidence of anxiety syndrome, suicidal ideation, or 
psychotic thought content.  He was oriented, alert, and 
cooperative.  His memory and intelligence were 
satisfactory.  General information and calculation were 
poor.  Proverb interpretation, differentiation of similar 
things, and judgment in a specific situation were just 
passing.  The diagnosis was PTSD.  A GAF score of 80 was 
provided.  

Medical records dated in November 1994 show that the 
veteran participated in psychotherapy from July to 
November 1994.  

In a statement dated in October 1995, Dr. S. stated that 
the veteran participated and required monthly supportive 
and cognitive psychotherapy.  In August 1996, Dr. S. 
stated that the veteran was not responding to the monthly 
visits, and his medication required constant 
readjustments. 

In a statement dated in March 1998, Dr. S. noted that the 
veteran suffered from severe panic attacks, which had 
gradually progressed to agoraphobia, intermittently; she 
also noted severe dysphoric mood swings, often with loss 
of control.  Dr. S. also noted that the veteran had severe 
difficulty coping with stresses at work, especially over 
the past four to five years, and that he had demonstrated 
loss of control at home and at work, with an inability to 
relate effectively.  The diagnoses were panic disorder 
with agoraphobia, cyclothymia, narcissistic personality 
disorder, and a GAF score of 40/31.  An additional 
statement from Dr. S., in October 1998, noted diagnoses of 
PTSD and generalized anxiety disorder, and that the 
veteran was severely symptomatic.

In a statement dated in May 2001, Dr. S. stated that the 
veteran had intolerance to many medications.  She also 
stated that severe anxiety persisted and occasional visits 
to the emergency room for panic attacks simulating cardial 
symptomatology.  The veteran could not travel alone and 
required escape relief from symptoms of panic at seemly-
unprovoked occasions.  An additional statement from Dr. 
S., in August 2002, noted that the veteran was still under 
treatment for panic disorder and remnants of PTSD.  

The veteran was accorded a VA PTSD examination in November 
2002.  He currently owned a general contracting business.  
He had a healthy relationship with his wife.  Although he 
had a short fuse, he generally got along well with 
everyone.  He had a lot of friends and socialized 
occasionally.  He presented at the examination casually 
dressed.  There was no evidence of impairment in thought 
process or communication.  He was logical and goal 
oriented.  He denied delusions, and also denied suicidal 
and homicidal ideation.  He was able to maintain personal 
hygiene and activities of daily living.  There was no 
evidence of obsessive or ritualistic behavior.  Rate and 
flow of speech were not impaired.  He experienced up to 
three panic attacks daily.  He was oriented times three.  
The diagnosis was PTSD.  A GAF score of 68 was provided, 
attributed to the due to PTSD.  

II.  Legal analysis

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify the various disabilities.  In view of the 
number of atypical instances, it is not expected that all 
cases will show all the findings specified.  38 C.F.R. § 
4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make 
a more precise evaluation of the level of the disability 
and of any changes in the condition. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a 
duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons 
and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See 
Karnas, supra; see also VAOPGCPREC 3-2000.

The Board notes that the RO provided the veteran with 
notice of the revised regulations in the March 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  
See Bernard, supra.

Before November 7, 1996, the VA Schedule for rating PTSD 
read in pertinent part as follows:

100% -- The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% -- Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired. The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.

50% -- Ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired. By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule has read in 
pertinent part as follows:

100% -- Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% -- Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% -- Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6 (2002).  It should 
also be noted that use of terminology such as "moderate" 
and "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2002).

Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 
60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some 
meaningful interpersonal relationships.

After reviewing the complete record, and for the reasons 
and bases set forth below, the Board finds that the 
preponderance of the competent and probative evidence of 
record is against the assignment of a rating in excess of 
50 percent.

In light of the above, the Board finds that the evidence 
is manifestly against an evaluation in excess of the 
currently assigned 50 percent.  Initially, the Board notes 
that the veteran's GAF score of 40/31, recorded in March 
1998, would seem to indicate that a higher evaluation is 
in order.  The Quick Reference Guide to the Diagnostic 
Criteria from DSM-IV relates that a GAF score between 31 
and 40 is reflective of some impairment in reality testing 
or communication, or major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking or mood.  In this claim, however, the veteran has 
consistently been described as cooperative, and there has 
been no objective evidence noted either a VA examiner or 
clinician, or the examiner who performed the March 1998 
psychiatric evaluation, which would reflect that the 
veteran has any impairment in reality testing or 
communication.  Moreover, the veteran has been 
consistently logical and goal oriented.  His speech has 
been unimpaired.  The veteran answered the questions posed 
to him during his VA examination.  Ultimately, the 
objective medical evidence is not consistent with the GAF 
score of 40/31.

Under the former criteria, a 70 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment. 
In this claim, the veteran has not shown any of these 
criteria.  He has consistently reported that he has a good 
relationship with his wife and children.  He has a lot of 
friends.  What is most compelling to the Board, however, 
is the fact that the veteran currently owns and manages a 
general contracting business on a full time basis.  This 
is against a finding for a 70 percent evaluation under the 
former criteria.

The Board also finds that the preponderance of the 
evidence is against a 70 percent evaluation under the 
revised criteria.  There is no evidence of homicidal or 
suicidal ideation.  As noted above, examiners have 
consistently described the veteran as cooperative during 
interviews, and no examiner or treatment provider has thus 
described the veteran's speech as illogical, obscure, or 
irrelevant.  No comment as to poor personal grooming has 
ever been noted in the veteran's claim file, and while the 
veteran claims to work less due to his PTSD symptoms, he 
still works 35 hours per week, which is considered full-
time.  Moreover, the most recent VA examiner stated that 
the veteran was getting older and the decline in work 
capacity might be due to advancing age.  While the veteran 
has subjectively reported daily panic attacks, none have 
been noted during VA examinations.  Accordingly, the Board 
must find that the preponderance of the evidence is 
against a 70 percent evaluation under the revised 
criteria.  It follows that the veteran has not displayed 
the more severe symptomatology required for a 100 percent 
evaluation under either set of criteria. The evidence is 
not in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2002).

Finally, the Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, the Board finds that 
there has been no contention and no showing by the veteran 
that his PTSD has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

